              Case 1:19-cr-00830-AT Document 39 Filed 09/08/20 Page 1 of 1




                                         17 Academy Street, Suite 305
                                          Newark, New Jersey 07102
                                            Phone: (973) 242-4700
                                             Fax: (973) 242-4701
                                             www.figginslaw.com
                                             BRANCH OFFICES:

      140 East Ridgewood Avenue                                                      30 Wall Street 8th Floor
      Paramus, NJ 07640                                                             New York, NY 1005

Reply to Newark Office [X]


Of Counsel
Douglas Mitchell, Esq.
Linda Childs, Esq.


                                                                        September 8, 2020

SENT VIA ECF
Honorable Analisa Torres
U.S. Southern District of NY
500 Pearl Street
New York, NY 10007

                          Re:     State of NY v Michael Thomas, et al.
                                  Docket No.: 1:19-cr-00830
                                  Adjournment Request

Dear Hon. Judge Torres:
       As you are aware, our firm represents Defendant, Michael Thomas, in the above-
captioned matter. We are seeking an application for an adjournment of the January 4, 2021 trial
date. Due to COVID-19 and my health concerns, combined with the fact that I need more time to
complete my investigation, I am requesting that the Court adjourns the trial date to sometime in
mid spring, preferably on or about May 3, 2021.


Respectfully yours,
/s/ Montell Figgins
Montell Figgins, Esq.
Attorney for Defendant Michael Thomas
cc:      Nicolas Roos, Esq., Counsel for Plaintiff
         Rebekah Donaleski, Esq., Counsel for Plaintiff
         Jessica Lonergan, Esq., Counsel for Plaintiff
         Jason Erroy Foy, Esq, Counsel for Defendant Noel
